Citation Nr: 1317109	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  11-05 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to February 1955 and from March 1957 to January 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran was scheduled for a videoconference hearing before the Board.  However, he cancelled the hearing.


FINDING OF FACT

There is no competent evidence of record showing a diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a December 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2010, February 2012, and November 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Diabetes mellitus is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for diabetes mellitus due to herbicide exposure during service in Vietnam.  The Veteran has served in Vietnam during the Vietnam Era and, therefore, is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313a.  However, as will be fully discussed below, there is no competent evidence of record to indicate the Veteran has been diagnosed with diabetes mellitus.  

Although diabetes has been noted in his VA and private treatment records, VA examiners have consistently found that the Veteran has not been clinically diagnosed as having diabetes.  In the June 2010 VA examination report, the Veteran's glucose levels were reviewed beginning in February 2007.  The examiner stated that according to the current guidelines for diagnosing type II diabetes per the American Diabetes Association, there is no indication that the Veteran has type II diabetes and, therefore, type II diabetes was not diagnosed.  

During the February 2012 VA examination, the examiner indicated that the Veteran did not have an endocrine and/or metabolic condition, including diabetes mellitus.  In November 2012, the Veteran was afforded another VA examination.  The examiner was requested to review the file and clarify whether the Veteran has diabetes mellitus, as there was conflicting medical evidence as to whether he had been clinically diagnosed.  The examiner reviewed the Veteran's entire medical history and the latest medical literature and found that the Veteran did not have a diagnosis of type II diabetes mellitus.  The examiner explained that there was no evidence as per lab data that the Veteran ever had type II diabetes.  He noted that during March 2007 private treatment, the Veteran underwent testing and the physician mentioned diabetes despite the fact that he did not have diabetes according to the lab results or clinical evidence.  In April 2008, his private physician stated that the Veteran did not have diabetes.  December 2009 testing showed that the Veteran was not diabetic; however, the Veteran was erroneously diagnosed as having diabetes.  Testing over the years showed only one abnormal hemoglobin A1c level of 6.7 in April 2011, but that was never repeated.  The examiner concluded that according to the current medical standards, the Veteran was never shown to have diabetes, and any diagnosis of type II diabetes was erroneous.  

The competent medical evidence of record supports a finding that the Veteran has not been clinically diagnosed as having diabetes mellitus.  Although the Veteran has been diagnosed by VA and private physicians, greater weight is given to the VA examiners' findings and opinions as they are supported by a full review of the record and clinical analysis consistent with current medical requirements for diagnosing diabetes mellitus.  The VA examiners conclusions that the Veteran has never shown clinical evidence of diabetes and that previous diagnoses of diabetes were erroneous are well supported and are found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

A current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  There is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran has been led to believe that he has diabetes mellitus, and further has been given medication for treatment of the same, the conclusions of the VA examiners explained above clearly indicate the lack of a true clinical diagnosis.  

In the absence of evidence of a current diagnosis, the preponderance of evidence is against service connection for diabetes; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


